Filed 1/31/22 P. v. Joseph CA2/5
  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on
opinions not certified for publication or ordered published, except as specified by rule
8.1115(b). This opinion has not been certified for publication or ordered published for
purposes of rule 8.1115.



IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                      SECOND APPELLATE DISTRICT

                                    DIVISION FIVE


 THE PEOPLE,                                                      B309455

          Plaintiff and Respondent,                               (Los Angeles County
                                                                  Super. Ct. No.
          v.                                                      YA093603)

 JORDAN EMON JOSEPH,

          Defendant and Appellant.




      APPEAL from an order of the Superior Court of Los
Angeles County, Alan B. Honeycutt, Judge. Affirmed.
      Sally Patrone Brajevich, under appointment by the Court of
Appeal, for Defendant and Appellant.
      Rob Bonta, Attorney General, Lance E. Winters, Chief
Assistant Attorney General, Susan Sullivan Pithey, Senior
Assistant Attorney General, and Michael C. Keller and Wyatt E.
Bloomfield, Deputy Attorneys General, for Plaintiff and
Respondent.
      Defendant Jordan Joseph (defendant) was 17 years old
when he shot and killed Kody Cook (Cook) as Cook sat in his car.
A jury convicted defendant of second degree murder and found
true various firearm enhancements. In a prior appeal (People v.
Joseph (May 30, 2018, B278013) [nonpub. opn.] (Joseph I)),1 we
conditionally reversed the judgment and remanded with
directions to reassess whether defendant was fit for juvenile
proceedings and, if not, to decide whether the court wished to
exercise newly conferred discretion to strike a 25-to-life firearm
enhancement that was a component of defendant’s 40 years to life
prison sentence. In this appeal from the trial court’s order
declining to strike the firearm enhancement, we consider
whether the trial court abused its discretion and whether
defendant’s aggregate sentence of 40 years to life is cruel and
unusual punishment.

                       I. BACKGROUND
       A.    Trial
       Following a juvenile court determination that defendant
was not fit for a juvenile court disposition, the Los Angeles
County District Attorney charged defendant with Cook’s murder
in a court of criminal jurisdiction. Cook’s friend, Shage Miller
(Miller), testified that he, Cook, and another friend were smoking




1
      We granted defendant’s motion for judicial notice of our
unpublished opinion in his direct appeal (Evid. Code, §§ 451,
subd. (a), 452, subd. (d), 459, subd. (a)), and we draw on that
opinion in reciting the pertinent background facts.




                                 2
marijuana in Cook’s parked BMW on the day of the murder. 2
They saw defendant leaning against a van parked further up the
street. Cook drove up to him and asked, “What’s up?” There was
a brief “stare-down,” and Cook drove away. Later the same day,
Miller and Cook sat in Cook’s BMW in the parking lot outside a
Baskin Robbins waiting for another friend. Miller was in the
front passenger seat. About two minutes after they parked,
Miller saw defendant “walking, slightly jogging up to the car.”
Defendant said “what’s up now” before firing six shots. Cook was
hit once in the neck and three times in the head.
       Defendant testified that someone in Cook’s BMW
brandished a rifle at him when they drove by him earlier in the
day. (Miller testified there was never a gun inside the BMW.)
Defendant had his friend drive him to his grandparents’ house,
where defendant retrieved money and his grandfather’s gun
because he was afraid the occupants of the BMW would “see
[him] again and shoot [him].” According to defendant, he and his
friend were on their way to another friend’s house when they
stopped at a shop that shares a parking lot with Baskin Robbins.
Cook’s BMW happened to be parked near the front of the shop,
defendant said “hey,” and Cook cursed at him and reached for a
silver handgun. Defendant pulled out his grandfather’s gun in
response and “just started shooting it” because he “was afraid
[Cook] was gonna shoot [him].”
       Additional evidence and testimony corroborated Miller’s
account of the shooting. No gun was recovered from the BMW,
and defendant did not mention seeing Cook reach for a silver

2
      Miller testified at defendant’s preliminary hearing, but the
parties stipulated he was unavailable at trial. His preliminary
hearing testimony was read into the record.



                                3
handgun when he first spoke to police. Surveillance video from
the parking lot showed defendant’s friend’s van drive past the
entrance to the parking lot nearest Cook’s BMW, make a U-turn,
return to the lot through a different entrance, and back into a
space around a corner from Cook. Delwaun “DJ” Beard (Beard),
Miller’s friend who was meeting Miller and Cook at Baskin
Robbins, testified he was looking for a parking spot when he
heard “kind of like talking back and forth” and “basically like
someone saying, ‘what’s up,’ walking up.” Beard heard gunshots
and saw defendant’s arm raised toward the BMW. Beard parked
and ran toward Miller, who by then had exited the BMW. Beard
saw no weapons on Miller and saw no weapons inside the BMW.
       A customer leaving a shop that shares a parking lot with
Baskin Robbins saw defendant “yelling and shooting at” Cook.
He did not see Cook display a weapon or yell at defendant, but he
also admitted he could not see Cook’s waist or anything below
that level. A clerk inside the shop testified he saw defendant and
his friend approach the BMW and look at it “like they were trying
to make sure who was in the car.” Defendant’s friend walked
away as defendant moved closer to the BMW. The clerk heard
multiple voices shouting and saw defendant shoot Cook. The
clerk had a poor view of the car, but he did not see Cook make a
hostile gesture toward defendant.
       The jury found defendant guilty of second (not first) degree
murder and found true allegations that he used a firearm within
the meaning of Penal Code3 section 12022.53, subdivisions (b)
through (d). The court imposed a sentence of 15 years to life for


3
     Undesignated statutory references that follow are to the
Penal Code.



                                4
the murder plus 25 years to life for the section 12022.53,
subdivision (d) firearm enhancement.

      B.     Direct Appeal
      On direct appeal, we rejected defendant’s arguments that
the conviction was the product of instructional error and
prosecutorial misconduct. (Joseph I, supra, B278013.) We did,
however, hold (1) defendant was entitled to the benefit of
retroactive changes in the law changing the criteria used to
determine when a minor accused of murder is fit for adjudication
in juvenile court and (2) the trial court should have the
opportunity to decide whether, in the interest of justice, to strike
the section 12022.53 firearm enhancement if the matter
remained in adult court. (Ibid.) We conditionally reversed the
judgment and remanded the cause to the juvenile court with
directions to conduct a new fitness hearing. If, after the fitness
hearing, the juvenile court determined it would transfer
defendant to a court of criminal jurisdiction under current law,
the judgment of conviction was to be reinstated and the cause
transferred to the trial court to permit the court, if it so chose, to
exercise its discretion to strike the section 12022.53
enhancement. (Ibid.)

       C.    Proceedings on Remand
       On remand, the juvenile court determined defendant would
be transferred to a court of criminal jurisdiction and the trial
court held a hearing in September 2020 to consider striking the
section 12022.53 enhancement. Defendant’s attorney asked the
trial court to strike the enhancement based on defendant’s age at
the time of the murder, his lack of any other criminal history, and




                                  5
defendant’s “impeccable” record in prison, where he avoided
fights and enrolled in college courses.4 Defendant apologized to
Cook’s family and said he was committed to changing his life and
redeeming himself. The prosecution argued Cook was “sitting in
a car . . . , minding his own business when [defendant] came up
and ambushed him and executed him with a gun” and “this case
really was all about the use of that firearm and the damage that
it caused . . . .”
       The trial court remarked that this was “probably one of the
very few cases in my 13 years on the bench that have actually
really affected me. For quite some time I was just taken aback by
the senseless loss of life, the loss of [Cook], the loss of [defendant].
The families on both sides have lost their young people. . . . It’s a
tragedy all the way around.” The trial court indicated it had
“read that [defendant] was doing very well,” and this was “not
some ploy by him.” The trial court continued: “He was a young
man. The way that he presents himself today, before we came on
the camera with all of us on, I can see him and I can see, just by
the way he was sitting there and carrying himself, [he] was a
totally different person from the way that he was in my
courtroom.”
       The trial court determined that, “[f]or whatever reason,
[defendant] decided to retrieve that gun because he had been
disrespected, that [Cook] and his friends were saying things to
them, giving them the wrong look. And it wasn’t a matter of a
fortuitous situation where they met again. [Defendant] and his
friends drove and went specifically looking for [Cook], and they
found him.” The trial court concluded “[i]t would be an abuse

4
     The appellate record does not include any documentary
evidence regarding defendant’s post-conviction conduct.



                                   6
of . . . discretion under the facts of this particular case to strike
the enhancement.”

                            II. DISCUSSION
       Under the deferential abuse of discretion standard that
governs our review of the trial court’s decision not to strike or
dismiss the 25-to-life firearm enhancement, the trial court did
not err. The trial court correctly determined that defendant’s
decision to arm himself and confront someone who disrespected
him is precisely the sort of conduct section 12022.53, subdivision
(d) was meant to punish. We also follow settled law that we
should not infer from a silent record that the trial court was
unaware of its ability to strike the enhancement under section
12022.53, subdivision (d) and impose a shorter sentence under
sections 12022.53, subdivision (b) or (c).
       Defendant also asks us to consider whether his sentence of
40 years to life, which he characterizes as “de facto life without
the possibility of parole,” is cruel and unusual. This
characterization of defendant’s sentence is inaccurate, however,
in light of his eligibility for youth offender parole consideration
during his 25th year of incarceration.

      A.    The Trial Court Did Not Abuse Its Discretion in
            Declining to Strike the Firearm Enhancement
      Section 12022.53 establishes sentencing enhancements of
varying lengths for specified crimes involving a firearm—
including murder—depending on how the firearm is used and the
harm that results from its use. (§ 12022.53, subd. (a)(1).)
Subdivision (b) provides for a 10-year enhancement for one who
“personally uses a firearm” in commission of the offense;




                                   7
subdivision (c) provides for a 20-year enhancement for one who
“personally and intentionally discharges a firearm”; and
subdivision (d) provides for an enhancement of 25 years to life for
one who “personally and intentionally discharges a firearm and
proximately causes great bodily injury . . . or death . . . .”
(§ 12022.53, subds. (b)-(d).) “The legislative intent behind section
12022.53 is clear: ‘The Legislature finds and declares that
substantially longer prison sentences must be imposed on felons
who use firearms in the commission of their crimes, in order to
protect our citizens and to deter violent crime.’ [Citation.]”
(People v. Garcia (2002) 28 Cal.4th 1166, 1172; accord People v.
Palacios (2007) 41 Cal.4th 720, 733.) Senate Bill No. 620 (2017-
2018 Reg. Sess.) (Senate Bill No. 620), effective January 1, 2018,
amended section 12022.53 to permit the trial court to strike or
dismiss these enhancements in the interest of justice pursuant to
section 1385. (§ 12022.53, subd. (h).) As we held in defendant’s
prior appeal, Senate Bill No. 620 applies retroactively to him.
      We review the trial court’s decision not to strike or dismiss
a section 12022.53 firearm enhancement for abuse of discretion.
(See People v. Pearson (2019) 38 Cal.App.5th 112, 116 (Pearson).)
In assessing whether defendant has met his burden to
demonstrate an abuse of discretion (Pearson, supra, at 116), we
consider the legal principles and policies behind the laws at issue.
(People v. Carmony (2004) 33 Cal.4th 367, 377; People v. Williams
(1998) 17 Cal.4th 148, 161.) Here, that includes both the law
that added section 12022.53 to the Penal Code and Senate Bill
No. 620’s purpose of mitigating the overly harsh results that
might otherwise obtain from mandatory, inflexible imposition of
section 12022.53 enhancements. It also includes the general
objectives in sentencing, factors affecting imposition of




                                 8
enhancements, and circumstances in aggravation and mitigation
set forth in California Rules of Court, rules 4.410, 4.428, 4.421,
and 4.423, respectively. (Pearson, supra, at 117.)
       The trial court in this case considered various factors in
mitigation—including defendant’s youth and the manner in
which prison had changed him—and concluded the 25-to-life
enhancement was warranted based on the circumstances of the
murder. Imposing this sentence based on defendant’s decision to
arm himself and confront Cook, who sat unarmed and vulnerable
in his car, is fully consistent with section 12022.53’s public
protection and deterrence rationales, even as tempered by Senate
Bill No. 620. Defendant’s contention that Cook provoked him
(Cal. Rules of Court, rule 4.423(a)(2)) earlier in the day, at a
different location, before defendant decided to arm himself does
not alter this analysis. Nor does defendant’s reliance on what he
cites as mitigating factors, such as his lack of any prior criminal
history. (See Pearson, supra, 38 Cal.App.5th at 117 [“‘[U]nless
the record affirmatively reflects otherwise,’” the trial court is
“deemed to have . . . considered” the “factors enumerated in” the
California Rules of Court, citing Cal. Rules of Court, rule 4.409].)
       Defendant suggests the trial court did not understand its
discretion to impose a 10 or 20-year firearm enhancement under
section 12022.53, subdivisions (b) and (c) in lieu of the 25-to-life
enhancement under section 12022.53, subdivision (d). Plaintiff
relies on People v. Morrison (2019) 34 Cal.App.5th 217
(Morrison), in which the Court of Appeal reversed a sentence
imposing a section 12022.53, subdivision (d) enhancement
because the trial court was not aware of its discretion to impose
an uncharged enhancement under section 12022.53, subdivision




                                 9
(b) or (c).5 (Id. at 222-223.) We are not persuaded that Morrison
has any application to this case, in which the jury found
enhancements under section 12022.53, subdivisions (b) and (c) to
be true. Application of a subdivision (b) or (c) enhancement
would simply have been the consequence of striking the
subdivision (d) enhancement—not an alternative that may or
may not have occurred to the trial court. In any case, as the
Court of Appeal acknowledged even in Morrison, “after the
publication of [that opinion], the usual presumption that a
sentencing court correctly applied the law will apply and will
ordinarily prevent remand where the record is silent as to the
scope of a court’s discretion.”6 (Id. at 225; accord People v.
Gutierrez (2014) 58 Cal.4th 1354, 1390 [“Absent evidence to the
contrary, we presume that the trial court knew and applied the
governing law”].)

       B.    Defendant’s Sentence Is Not Cruel and Unusual
       As a preliminary matter, defendant’s constitutional
challenge is forfeited on appeal because he did not raise it in the
trial court. (People v. Baker (2018) 20 Cal.App.5th 711, 720 [“A
claim that a sentence is cruel or unusual requires a ‘fact specific’
inquiry and is forfeited if not raised below”]; accord People v.


5
      Several courts have disagreed with Morrison’s reasoning
that trial courts have this discretion. (See, e.g., People v. Tirado
(2019) 38 Cal.App.5th 637, 644, review granted Nov. 13, 2019,
S257658; see also People v. Yanez (2020) 44 Cal.App.5th 452, 458,
review granted Apr. 22, 2020, S260819.)
6
     Morrison was decided in 2019. The hearing from which
defendant appeals took place in 2020, well after Morrison.



                                 10
Speight (2014) 227 Cal.App.4th 1229, 1247; People v. Russell
(2010) 187 Cal.App.4th 981, 993.) It is also meritless.
       The United States Supreme Court has emphasized that
“children are constitutionally different from adults for purposes
of sentencing” (Miller v. Alabama (2012) 567 U.S. 460, 471
(Miller)) and has held sentences of life in prison without the
possibility of parole are cruel and unusual with respect to certain
juvenile offenders. But the high court has also held that a Miller
violation may be remedied “by permitting juvenile homicide
offenders to be considered for parole, rather than by resentencing
them.” (Montgomery v. Louisiana (2016) 577 U.S. 190, 212 [citing
Wyoming statute making juvenile homicide offenders eligible for
parole after 25 years].)
       Pursuant to section 3051, subdivision (b)(3), enacted as
part of a statutory scheme intended “explicitly to bring juvenile
sentencing into conformity with” Miller, and other case law
(People v. Franklin (2016) 63 Cal.4th 261, 277 (Franklin)),
defendant will be eligible for parole during his 25th year of
incarceration—i.e., before his 44th birthday. Notwithstanding
defendant’s unsupported assertions that this amounts to “a de
facto life without the possibility of parole sentence” and “he is
likely to spend his entire life in state prison,” our Supreme Court
has held that “[s]uch a sentence is neither LWOP nor its
functional equivalent.” (See id. at 280 [holding challenge to
sentence of 50 years to life under which juvenile offender would
first become eligible for parole at age 66 was mooted by section
3051 and related statutes].) There is accordingly no
constitutional violation.7 (Ibid.)

7
      Our Supreme Court in Franklin noted it “express[ed] no
view” as to the viability of Miller claims brought by juvenile



                                11
                         DISPOSITION
     The trial court’s order is affirmed.



   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS




                           BAKER, J.

We concur:



     RUBIN, P. J.



     KIM, J.




offenders not entitled to a youth offender parole hearing under
section 3051 or “who are serving lengthy sentences imposed
under discretionary rather than mandatory sentencing statutes.”
(Franklin, supra, at 280.) In this case, the longer portion of
defendant’s sentence—the firearm enhancement—was
discretionary. But if the availability of a youth offender parole
hearing “precludes a lengthy mandatory sentence from being
considered the functional equivalent of LWOP, we perceive no
reason the same would not be true with respect to the sentence[ ]
imposed here, a portion of which was mandatory and the
remainder discretionary.” (People v. Cornejo (2016) 3
Cal.App.5th 36, 68.)



                               12